United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-619
Issued: May 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2013 appellant, through her attorney, filed a timely appeal from a
September 13, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration as it was untimely filed and did not establish
clear evidence of error. As the last merit decision, dated August 19, 2010, was issued more than
180 days prior to the filing of the appeal, the Board lacks jurisdiction to review the merits of this
case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
On January 29, 2010 appellant, then a 34-year-old laborer/custodian, filed a traumatic
injury claim alleging that on June 25, 2006 she sustained an injury to her knee when she fell at
1

5 U.S.C. § 8101 et seq.

work. Her supervisor controverted the claim as it was reported more than three years from the
date of injury.2
In a decision dated March 18, 2010, OWCP denied appellant’s claim as it was not timely
filed under 5 U.S.C. § 8122. It determined that she did not file her claim within three years of
the date of injury and there was no evidence that her supervisor had actual knowledge of the
injury within 30 days.
On April 5, 2010 appellant requested a review of the written record. In a decision dated
July 7, 2010, an OWCP hearing representative remanded the case for OWCP to ask the
employing establishment whether she had provided written or verbal notification of injury and to
determine whether she had filed a claim for the alleged traumatic injury prior to
January 29, 2010.3
In a decision dated August 19, 2010, OWCP denied appellant’s claim as it was untimely
filed under 5 U.S.C. § 8122. It found that she had not provided evidence showing that she timely
notified the employing establishment of her injury or filed a claim within three years of the date
of injury. OWCP noted that the employing establishment had not responded to its request for
additional information. It further determined that appellant had not submitted medical evidence
showing that she received treatment for a June 25, 2006 injury.
By letter dated June 6, 2012, appellant related that she had hurt her knee twice at work
but her initial injury was not accepted. She asserted that her physician determined that her injury
was employment related. Appellant maintained that she had advised her supervisor of her injury
and filed a claim form but did not receive “any paperwork.” She attributed her left knee injury to
a change in gait as a result of a back injury.
By decision dated September 13, 2012, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.4 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.5
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
2

Appellant’s supervisor also noted that she had a prior work injury and was on the periodic rolls.

3

On August 5, 2010 OWCP denied appellant’s request for an oral hearing as she had previously received a
review of the written record.
4

5 U.S.C. § 8101 et seq.

5

20 C.F.R. § 10.607.

2

proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.6 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.7
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP.8 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.9 As appellant’s June 6, 2012 request
for reconsideration was submitted more than one year after the last merit decision of record
issued August 19, 2010, it was untimely. Consequently, she must demonstrate clear evidence of
error by OWCP in denying her claim for compensation.10
On reconsideration appellant argued that she sustained an injury to her left knee that her
physician found work related. The underlying issue, however, is whether she timely filed a
claim for her alleged June 25, 2006 employment injury. In order to establish clear evidence of
error, a claimant must submit evidence relevant to the issue which was decided by OWCP.11
Appellant further contended that she notified her supervisor of her injury and filed a
claim form. The issue, however, is whether she submitted written notice of injury to the
employer within 30 days, filed a claim within three years of the date of injury or provided her
immediate supervisor with actual knowledge of the alleged injury within 30 days.12 Appellant
has not submitted any evidence establishing one of the above-listed criteria; consequently, she
has not established clear evidence of error.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (December 2003).

7

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
8
9

20 C.F.R. § 10.607(a).
Robert F. Stone, supra note 7.

10

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

11

Howard Y. Miyashiro, 51 ECAB 253 (1999).

12

Section 8122 of FECA provides that an original claim for compensation for disability or death must be filed
within three years after the injury or death. In cases involving a traumatic injury, the time limitation begins to run
on the date of the incident even though the employee may not be aware of the seriousness or ultimate consequences
of the injury or the nature of the injury is not diagnosed until sometime later. See Paul S. Devlin, 39 ECAB
715 (1988). Even if a claim is not timely filed within the required three-year period, it is still regarded as timely
under section 8122(a)(1) if the claimant’s immediate superior had actual knowledge of the alleged employmentrelated injury within 30 days. Additionally, the claim would be deemed timely if written notice of injury or death
was provided within 30 days pursuant to 5 U.S.C. § 8119. See 5 U.S.C. § 8122(a)(1) and (a)(2).

3

As the evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of OWCP’s last merit decision, she has not established clear evidence of error.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Veletta C. Coleman, 48 ECAB 367 (1997).

4

